Citation Nr: 1018258	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected 
left shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 RO rating decision 
that denied service connection for a right shoulder 
disability, to include as secondary to a service-connected 
left shoulder disability.  In February 2010, the Veteran 
testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran is service-connected for a left shoulder 
disability (impingement syndrome and strain with subluxation 
and instability); depression; hearing loss of the left ear; 
and for tinnitus.  

He essentially contends that he has a right shoulder 
disability that is related to service, or, more specifically, 
that is related to his service-connected left shoulder 
disability.  He specifically alleges that due to his service-
connected left shoulder disability, he has to overcompensate 
with his right shoulder which has caused his right shoulder 
problems.  

The Veteran's service treatment records do not show 
complaints, findings, or diagnoses of a right shoulder 
disability.  The service treatment records do show treatment 
for a left shoulder disability.  

Post-service treatment records show treatment for disorders 
including a possible right shoulder disability.  

An April 2009 VA orthopedic examination report noted that the 
Veteran's claims file was reviewed.  The Veteran reported 
that he injured both of his shoulders during combat training 
in the Philippines.  He stated that his right shoulder had 
progressively worsened since that time.  The diagnosis was 
supraspinatus and infraspinatus tendinosis without evidence 
of a tear and labral tears as detailed above with a para-
labral cyst.  The examiner commented that it was unlikely 
that the Veteran's right shoulder was due to his left 
shoulder, but more likely that there was an injury as stated 
by the Veteran.  The examiner stated that magnetic resonance 
imaging (MRI) findings pointed to an injury rather than wear 
and tear.  

The Board observes that it is unclear whether the diagnosis 
of supraspinatus and infraspinatus tendinosis without 
evidence of a tear and labral tears as detailed above with a 
para-labral cyst, is actually referring to the Veteran's 
right shoulder.  The Board notes that such diagnosis appears 
to be based on an MRI study of the Veteran's left shoulder 
and not of his right shoulder.  Additionally, the examiner 
appears to relate the Veteran's claimed right shoulder 
disability to his statement that he suffered a right shoulder 
injury during service.  The Board notes, however, that the 
Veteran's service treatment records do not show treatment for 
any right shoulder problems.  Further, the VA examiner refers 
to a VA MRI study that points to an injury rather than to 
wear and tear.  As noted above, the only MRI study of record 
appears to refer solely to the Veteran's left shoulder.  
Consequently, it is unclear whether the examiner actually 
reviewed the Veteran's entire claims file in providing his 
opinion.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a review of the 
entire claims folder, as to his claim for service connection 
for a right shoulder disability, to include as secondary to a 
service-connected left shoulder disability.  Such an 
examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Additionally, as noted above, the Board observes that the 
April 2009 VA orthopedic examination report referred to a VA 
MRI study apparently referring to the Veteran's left 
shoulder.  The Board notes that there is no MRI study of 
record addressing the Veteran's right shoulder.  As there are 
possible further VA treatment records that may be pertinent 
to the Veteran's claim, they should be obtained.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 3.159(c).

Accordingly, these issues are REMANDED for the following:  

1.  Obtain copies of the VA MRI study 
referring to the Veteran's right 
shoulder.  

2.  Ask the Veteran to identify all 
medical providers who have treated him 
for right shoulder problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of any 
outstanding records of pertinent medical 
treatment which are not already in the 
claims folder.  

3.  Schedule the Veteran for an 
examination by an orthopedist to determine 
the nature and likely etiology of his 
claimed right shoulder disability, to 
include as secondary to a service-
connected left shoulder disability.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current right shoulder 
disabilities.  

Based on a review claims file, examination 
of the Veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that any diagnosed right shoulder 
disabilities are etiologically related to 
the Veteran's period of service.  If not, 
the examiner should then opine as to 
whether the Veteran's service-connected 
left shoulder disability aggravated 
(permanently worsened beyond the natural 
progression) any diagnosed right shoulder 
disabilities, and if so, the extent to 
which they are aggravated.  

4.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
a right shoulder disability, to include as 
secondary to a service-connected left 
shoulder disability.  If the claim is 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

